DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2021 has been entered.

Response to Amendment / Arguments
Regarding claims 1-4,6-8,10-17 and 19-22 rejected under 35 USC 103:
Applicant’s arguments, in view of the amended claim language, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wegerich (US 2002/0133320 A1).
It is noted that where Applicant argues “passages merely refer to measuring temperature in general, not to using temperature as a measured value as claimed, such as comparing a plurality of temperature values to determine that the temperature values has stabilized, or calculating a first expected value based on the determination that the temperature has stabilized,” the Bell reference is relied upon for “a temperature associated with the transformer” (e.g., [0050] and [0058] concerning temperature), while the newly discovered Wegerich reference is relied upon for comparing snapshot data to determine whether readings have 

Regarding claim 18 rejected under 35 USC 103:
As per the 9/9/2021 Office action, and further in response to the amended claims, Applicant’s arguments have been fully considered and are persuasive.  The rejection has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-8, and 11-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental process (i.e., concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) without significantly more. The claim(s) recite(s) observing measured values of an electrical device (determining the 1st and 2nd measured values), evaluating the measured values via comparison (determining whether measured values have stabilized; comparing measured values to an expected value; determining whether a difference is within a threshold; determining whether a residual value is within bounds), and performing mathematical operations based on the evaluating (calculating an expected value; determining a residual value; calculating a difference). This judicial exception is not integrated into a practical application because generally linking the use of the judicial exception to a particular technological environment or field of use is not sufficient– see MPEP 2106.05(h). In this case, the claims link the judicial exception to an industrial environment comprising a transformer and its measured values. 
Abstract idea limitations (exemplary claim 1): a method, the method comprising: determining a plurality of measured values of a first operational parameter  based upon one or more signals received, the first operational parameter comprising a temperature, the plurality of measured values comprising a first measured value; comparing the plurality of measured values to each other; determining, based on the comparison, whether plurality of measured values have stabilized to a predefined load condition; determining a second measured value of a second operational parameter based upon one or more signals; calculating, by the controller, a first expected value of the first operational parameter in response to a determination that that first measured value has the plurality of measured values have stabilized to the predefined load condition, wherein the calculating is based on the second measured value of the second operational parameter and a model that relates the first and second operational parameters; comparing, by the controller, the first measured value of the first operational parameter to the first expected value of the first operational parameter; determining, by the controller, a residual value indicative of an effect of noise on a measurement of at least one of the first and second operational parameters; determining, by the controller, whether the residual value is within a predefined upper bound and a predefined lower bound; and identifying, by the controller, that [a cyber attack is taking place] when: a difference between the first measured value and the first expected value exceeds a first threshold, and the residual value is not within the predefined upper bound and the predefined lower bound.

In the case of exemplary language from claim 1 above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea / generally linking the judicial exception to a particular technological environment or field of use are not sufficient—see MPEP 2106.05(f)&(h). Here, the claim language merely recites a computing environment / industrial system from which data is measured and used to perform calculations and numerical comparisons. Attaching the judicial exception to different systems in a broad manner (i.e., a transformer, a controller, the sensors that provide the measurements) without further detail is not considered to be sufficient to amount to significantly more than the exception. Regarding the language of exemplary claims 2-3, the responsive action may simply be a continuation of the mental process, such as realizing an issue or writing it down. 
Independent claims 19-20 are substantially similar to claim 1 above and are likewise rejected. Dependent claims 2-3, 6-8, 11-18, and 21-23 are not considered to recite additional element limitations not previously addressed, only additional abstract idea limitations.
Dependent claim 4 is not considered to be drawn to the judicial exception alone, since it recites affecting a performance of the transformer directly as a result of performing the judicial exception. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 12, 17, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 2016/0366170 A1) in view of Nogin (US 2020/0186549 A1) and Wegerich (US 2002/0133320 A1).

Regarding claim 1, Bell discloses: A method for securing a transformer, the method comprising: 
determining, by a controller of the transformer, a plurality of measured values of a first operational parameter of the transformer based upon one or more signals received from one or more sensors of the transformer, the first operational parameter comprising a temperature associated with the transformer, the plurality of measured values comprising a first measured value; 
Refer to at least FIG. 1 of Bell with respect to an industrial control system including a transformer and monitoring devices; to at least FIG. 3 of Bell with respect to an anomaly detection system.
Refer to at least [0048], [0050]-[0051], [0058], [0092], [0096]-[0097], and [0116] of Bell with respect to establishing reference metrics and current metrics from observations or signals; measured metrics over a period or a time interval.
Refer to at least [0007], [0017], [0068], and [0116] of Bell with respect to temperature as a metric. 
determining, by the controller, a second measured value of a second operational parameter of the transformer based upon one or more signals received from the one or more sensors of the transformer; 
Refer to at least [0048], [0050]-[0051], [0058], [0092], [0096]-[0097], and [0116] of Bell with respect to establishing reference metrics and current metrics from observations or signals.
Refer also to at least [0125]-[0127] of Bell with respect to establishing current metrics from observations or signals.
calculating, by the controller, a first expected value of the first operational parameter based on the second measured value of the second operational parameter and a model of the transformer that relates the first and second operational parameters; 
Refer to at least [0051]-[0052], [0096]-[0097], and [0099]-[0106] of Bell with respect to determining the expected behavior and/or baseline metric values for interrelated metrics.
comparing, by the controller, the first measured value of the first operational parameter to the first expected value of the first operational parameter; and 
identifying, by the controller, that the transformer is subject to a cyberattack when: a difference between the first measured value and the first expected value exceeds a first threshold.
Refer to at least the abstract, [0010], [0053], [0111]-[0116], [0131], and [0138] of Bell with respect to comparing reference and current metrics and identifying anomalies based on a difference, including a threshold difference. 
comparing the plurality of values to each other; determining, by the controller based on the comparison, whether the plurality of measured values have stabilized to a predefined load condition; in response to a determination that the plurality of measured values have stabilized to the predefined load condition, wherein the calculating is [based on]; determining, by the controller, a residual value indicative of an effect of noise on a measurement of at least one of the first and second operational parameters of the transformer; determining, by the controller, whether the residual value is within a predefined upper bound and a predefined lower bound; and the residual value is not within the predefined upper bound and the predefined lower bound. However, Bell in view of Nogin and Wegerich discloses: determining, by the controller, a residual value indicative of an effect of noise on a measurement of at least one of the first and second operational parameters of the transformer; determining, by the controller, whether the residual value is within a predefined upper bound and a predefined lower bound; and the residual value is not within the predefined upper bound and the predefined lower bound.
Refer to at least the abstract, [0001], and [0036] of Nogin with respect to identifying noise portions for classification; a noise fingerprint and comparison to a threshold; detection of a fake signal and/or an attack based on the classification and comparison. 
comparing the plurality of values to each other; determining, by the controller based on the comparison, whether the plurality of measured values have stabilized to a predefined load condition; in response to a determination that the plurality of measured values have stabilized to the predefined load condition, wherein the calculating is [based on];
Refer to at least FIG. 2, [0027]-[0028], [0031]-[0034], [0049], and [0055] of Wegerich with respect to deciding that measured data snapshots have stabilized within a certain similarity before recording and/or monitoring. 

Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Bell to include noise fingerprinting and comparison for at least the purpose of detecting forgery (e.g., the background section of Nogin) and/or improving an ICS attack detection model (i.e., increasing accuracy; positive rates of detection). It further would have been obvious to modify the teachings to include adaptive modeling of changed states for at least the reasons discussed in [0005]-[0008] of Wegerich (i.e., obtaining the most representative data for accuracy).

Regarding claim 2, Bell-Nogin-Wegerich discloses: The method of claim 1, further comprising performing a responsive action in response to identifying that the transformer is subject to a cyber attack when the difference between the first measured value and the first expected value exceeds the first threshold.
Refer to at least [0138] of Bell with respect to thresholds as part of identifying anomalies.
Refer to at least the abstract of Bell with respect to alerting functionality.

Regarding claim 3, Bell-Nogin-Wegerich discloses: The method of claim 2, wherein performing the responsive action comprises generating a notification to a user interface that there is an error between the first measured value and the first expected value and that the residual value is not within the predefined upper bound and the predefined lower bound.
Refer to at least the abstract, [0054], and [0120] of Bell with respect to alerting functionality.

The method of claim 2, wherein performing the responsive action comprises executing a corrective action to mitigate effects that the difference between the first measured value and the first expected value has on performance of the transformer.
Refer to at least [0063] and [0136] of Bell with respect to remedial actions responsive to alerts.

Regarding claim 6, it is rejected for substantially the same reasons as claim 1 above (e.g., at least [0015], [0050], [0095], and [0099] of Bell with respect to exemplary parameters which are monitored).

Regarding claim 7, Bell-Nogin-Wegerich discloses: The method of claim 1, wherein comparing the first measured value to the first expected value comprises comparing the first measured value to the first expected value over a time interval.
Refer to at least [0015], [0048], and [0099] of Bell with respect to time as a function of the metrics.

Regarding claim 8, Bell-Nogin-Wegerich discloses: The method of claim 1, wherein determining whether the plurality of measured values have stabilized to the predefined load condition  further comprises: calculating a rate of change of the plurality of measured values; and determining, based on the calculation, whether the rate of change of the operational parameter is below a predefined threshold.
Refer to at least FIG. 6, [0007], [0064], and [0052]-[0056] of Wegerich with respect to accounting for changed conditions within a threshold. See at least [0040]-[0049] of Wegerich with respect to exemplary similarity calculations (e.g., FIG. 4).
This claim would have been obvious for substantially the same reasons as claim 1 above.

it is rejected for substantially the same reasons as claim 1 above (i.e, the citations to Wegerich—e.g., FIG. 2 and [0031]-[0034]; the obviousness rationale).

Regarding claim 12, it is rejected for substantially the same reasons as claims 5-6 above (e.g., [0007] and [0100] of Bell).

Regarding claim 17, Bell-Nogin-Wegerich discloses: The method of claim 1, wherein calculating the first expected value comprises calculating an expected power balance from an input bus and an output bus.
Refer to at least 102 in FIG. 1 of Bell with respect to the transmission bus.
Refer to at least [0055] and [0100] of Bell with respect to monitoring devices associated therewith; determining nominal power values.

Regarding independent claim 20, it is substantially similar to independent claim 1 above, and is therefore likewise rejected for substantially the same reasons.

Regarding claim 21, Bell-Nogin-Wegerich discloses: The method of claim 1, wherein determining whether plurality of measured values have stabilized to the predefined load condition  further comprises: calculating a variance of the plurality of measured values; and determining, based on the calculation, whether the variance of the operational parameter is within a predefined range.
Refer to at least [0065] of Wegerich with respect to variance as a similarity measure. 
This claim would have been obvious for substantially the same reasons as claim 1 above.

s 11, 13, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell-Nogin-Wegerich as applied to claims 1-4, 6-8, 12, 17, and 20-21 above, and further in view of Tostrud (US 9,419,430 B1).

Regarding claim 11, Bell-Nogin-Wegerich does not fully disclose: wherein the plurality of measured values comprises receiving at least one of an oil temperature from a top of a tank or an oil temperature from a bottom of the tank from the one or more sensors, and the second measured value comprises receiving a load current from the one or more sensors. However, Bell-Nogin-Wegerich in view of Tostrud discloses: wherein plurality of measured values comprises receiving at least one of an oil temperature from a top of a tank or an oil temperature from a bottom of the tank from the one or more sensors, and the second measured value comprises receiving a load current from the one or more sensors.
Refer to at least Col. 1, Ll. 41-Col. 2, Ll. 2, Col. 2, Ll. 14-26, and FIG. 2-3 of Tostrud with respect to monitoring and analyzing tank oil temperatures. 
Refer to at least [0095] of Bell with respect to current as a parameter for metrics. 
The teachings of Bell-Nogin-Wegerich and Tostrud both relate to metrics and analysis for industrial systems such as transformers and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Bell-Nogin-Wegerich to include monitoring and analyzing tank oil temperatures because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e., additional metrics / model data).

Regarding claim 13, it is rejected for substantially the same reasons as claim 11 above.

Regarding independent claim 19, it is substantially similar to independent claim 1 above, but further incorporates elements of dependent claim 11 concerning a top and bottom oil temperature. Accordingly, it is rejected for substantially the same reasons as claims 1 and 11 above (i.e., the citations and obviousness rationales).

Regarding claim 22, it is rejected for substantially the same reasons as claim 19 above (e.g., see the cited portions of Bell concerning ambient temperature).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell-Nogin-Wegerich as applied to claims 1-4, 6-8, 12, 17, and 20-21 above, and further in view of Premerlani (US 2018/0024900 A1).

Regarding claim 14, Bell-Nogin-Wegerich does not fully disclose: further comprising adjusting the first expected value for harmonic loss contribution in response to a determination that the harmonic distortion is greater than a predetermined threshold. However, Bell in view of Premerlani discloses: further comprising adjusting the first expected value for harmonic loss contribution in response to a determination that the harmonic distortion is greater than a predetermined threshold.
Refer to at least [0049]-[0059] of Premerlani with respect to harmonic distortion detection and analysis for measurements.
The teachings of Bell-Nogin-Wegerich and Premerlani both relate to protecting industrial systems from malware and attacks and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Bell to include harmonic distortion detection .

Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell-Nogin-Wegerich as applied to claims 1-4, 6-8, 12, 17, and 20-21 above, and further in view of “COMPUTATION OF TRANSFORMER LOSSES UNDER THE EFFECTS OF NONSINUSOIDAL CURRENTS,” hereinafter “Gupta.” 

Regarding claim 15, Bell-Nogin-Wegerich does not fully disclose: wherein calculating the first expected value further comprises calculating real time load losses based on at least one of load losses, eddy current losses, or stray losses, wherein the load losses are a function of temperature dependent winding resistance, and wherein the eddy current losses and stray losses are a function of a harmonic loss coefficient. However, Bell-Nogin-Wegerich in view of Gupta discloses: wherein calculating the first expected value comprises calculating real time load losses based on at least one of load losses, eddy current losses, or stray losses, wherein the load losses are a function of temperature dependent winding resistance, and wherein the eddy current losses and stray losses are a function of a harmonic loss coefficient.
Refer to at least the abstract and the introduction of Gupta with respect to calculating load losses; harmonics.
The teachings of Gupta additionally relate to metrics and analysis for industrial systems such as transformers and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Bell to include load losses and harmonic loss for metrics because the substitution of one known element for another would have yielded 

Regarding claim 16, it is rejected for substantially the same reasons as claim 15 above.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell-Nogin-Wegerich as applied to claims 1-4, 6-8, 12, 17, and 20-21 above, and further in view of Lee (US 2017/0322242 A1).

Regarding claim 23, Bell-Nogin-Wegerich discloses: The method of claim 1, wherein determining whether the plurality of measured values have stabilized to a predefined load condition further comprises determining whether the plurality of measured values vary.
Refer to at least [0051]-[0055] and [0057] of Wegerich with respect to identifying similarity according to adherence within a mean, standard deviation, and/or variance of a specified value.
Bell-Nogin-Wegerich does not specify: vary by 4 degrees C or less. However, Bell-Nogin-Wegerich in view of Lee discloses: vary by 4 degrees C or less. 
Refer to at least [0034], [0040], and [0044] of Lee with respect to temperature variation of a transformer, and a normal temperature variation of, e.g., 1°C or less. 
The teachings of Bell-Nogin-Wegerich concern transformer sensor measurements and analysis and are considered to be within the same field of endeavor and combinable as such. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Bell-Nogin-Wegerich to further specify a temperature variation such as 1°C or less because the substitution of one known element for 

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; if the above 35 USC 101 rejection were to be overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.S/Examiner, Art Unit 2432                                                                                                                                                                                                        
/DAO Q HO/Primary Examiner, Art Unit 2432